ORDER

PER CURIAM.
David Hammond (“Movant”) appeals the denial of his Rule 24.035 post-conviction motion after an evidentiary hearing. Mov-ant pleaded guilty to one count of burglary in the second degree, Section 569.170, RSMo 2000, and one count of felony stealing, Section 570.030, RSMo 2000. Movant was sentenced as a prior and persistent offender to ten years imprisonment, subject to admission into a long-term drug treatment program. Movant was admitted into the treatment program upon delivery to the Department of Corrections, but was terminated from the program approximately thirteen days later. Subsequently, Movant filed a motion for post-conviction relief pursuant to Rule 24.035, which the court denied after a hearing.
Movant’s sole point on appeal argues the motion court clearly erred in failing to find his post-conviction counsel abandoned him during the evidentiary hearing by failing to investigate and present evidence relating to his mental illness, which he alleges was his only viable post-conviction claim.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find the motion court’s decision was not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).